Citation Nr: 0718419	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  03-34 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased disability rating for a service-
connected psychiatric disability, denominated as generalized 
anxiety disorder, post-traumatic stress disorder (PTSD) with 
secondary alcohol abuse, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

Procedural history 

The veteran served on active duty in the United States Army 
from February 1970 to October 1971.  Service in the Republic 
of Vietnam is indicated by the record. 

In a December 2002 rating decision, the RO granted service 
connection for general anxiety disorder, claimed as PTSD with 
insomnia.  A noncompensable (zero percent) rating was 
assigned.  The veteran expressed his disagreement with that 
decision in January 2003 and elected the Decision Review 
Officer (DRO) process.  In July 2003, a DRO conducted a de 
novo review of the claim and increased the veteran's service-
connected general anxiety disorder to 30 percent.  The 
veteran perfected his appeal with the timely submission of VA 
Form 9 in September 2003.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated].    

The veteran was scheduled to appear for a hearing with a 
Veterans Law Judge (VLJ) in January 2006.  However, he failed 
to report for this hearing, provided no explanation for his 
failure to report and has not since requested that the 
hearing be rescheduled.  His hearing request, therefore, is 
deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) 
(2006).

Issue clarification

As noted above, the veteran was service connected for 
generalized anxiety disorder in December 2002.  The latest VA 
examination reveals the veteran's service-connected anxiety 
disorder is now characterized as PTSD.  The service-connected 
disability was redenominated in January 2006 as generalized 
anxiety disorder, post-traumatic stress disorder (PTSD) with 
secondary alcohol abuse. 

Issues not on appeal

In the above mentioned December 2002 rating decision, the RO 
denied service connection for bilateral hearing loss.  The 
veteran perfected an appeal.  
In January 2004, the veteran was granted service connection 
for bilateral hearing loss; a noncompensable rating was 
assigned.  Since the claim was granted, the appeal as to that 
issue has become moot.  The veteran has not, to the Board's 
knowledge, expressed dissatisfaction with that decision.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].  

Service connection was denied for contact dermatitis in the 
December 2002 rating decision.  Service connection was 
granted for tinnitus in the January 2004 rating decision, and 
a 10 percent disability rating was assigned.  The veteran did 
not disagree with either decision.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
difficulty with sleeping, nightmares and anxiety, mild memory 
loss, and excessive alcohol consumption.  The veteran relates 
well to his friends and family, and he worked for many years 
at the same job before retiring in April 2006.



CONCLUSION OF LAW

The criteria for an increased rating for service-connected 
PTSD, in excess of the currently assigned 30 percent, are not 
met.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased disability rating for his 
service-connected anxiety disorder, PTSD and alcoholism.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements pertaining to his increased rating claim in a 
letter from the RO dated August 18, 2006, which included a 
request for evidence showing that "your service-connected 
condition has gotten worse." 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
August 2006 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA is responsible for obtaining relevant 
records from any Federal agency, to include "records from 
the military, VA Medical Centers (including private 
facilities where VA authorized treatment), or the Social 
Security Administration."  With respect to private treatment 
records, the letter informed the veteran that VA would make 
reasonable efforts to obtain "relevant records not held by 
any Federal agency" to include, "records from State or 
local governments, private doctors and hospitals, or current 
or former employers." 

The August 2006 letter further emphasized:  "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency" (emphasis in original).

The Board notes that the letter specifically requested of the 
veteran: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  This complies with the 
"give us everything you've got" provision contained in 38 
C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, the veteran 
was provided with VCAA notice through the August 2006 VCAA 
letter and his claim was readjudicated in the October 2006 
SSOC, after he was provided with the opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  See Mayfield v. Nicholson, No. 02-1077 
(December 21, 2006), slip opinion at 5-6 [a SSOC that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision].  Thus, 
any VCAA notice deficiency has been rectified, and there is 
no prejudice to the veteran in proceeding to consider her 
claim on the merits.  The veteran has pointed to no prejudice 
resulting from the timing of the VCAA notice. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced August 2006 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the August 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service medical records, VA outpatient treatment 
records, private medical reports and provided the veteran 
with psychiatric examinations in November 2002 and August 
2005.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  His 
failure to appear for a scheduled hearing with a Veterans Law 
Judge, and his subsequent failure to reschedule, is being 
treated as a withdrawal, as detailed in the Introduction.  
See 38 C.F.R. § 20.704(d) (2006). 

Accordingly, the Board will proceed to a decision.  

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

As was noted in the Introduction, the veteran's service-
connected psychiatric disability encompasses generalized 
anxiety disorder and PTSD with secondary alcoholism.  
Generalized anxiety disorder and PTSD are rated under the 
general rating formula for mental disorders under 38 C.F.R. 
§ 4.130.  

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Codes 9400, 9411 (2006).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death. See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV for rating 
purposes].



Analysis

Assignment of diagnostic code

The Board is initially presented with a record on appeal 
which indicates that the veteran's overall psychiatric 
pathology is the result of anxiety disorder, PTSD and alcohol 
abuse, all of which have been service connected.  The Board 
will view all of the veteran's psychiatric pathology as a 
single entity for rating purposes.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9400 [Generalized Anxiety 
Disorder] (2006).  Based on the most recent medical opinions 
the Board believes Diagnostic Code 9411 [PTSD] to be the most 
appropriate.  In any event, with the exception of eating 
disorders, all mental disorders are rated under the same 
criteria in the rating schedule.  Therefore, rating under 
another diagnostic code would not produce a different result.  
Accordingly, the Board concludes that the veteran is should 
be rated under Diagnostic Code 9411.



Schedular rating

The veteran's service-connected PTSD is currently rated 30 
percent disabling. 

With respect to the criteria for the 50 percent level, 
discussed in the law and regulations section above, the 
evidence of record does not indicate the veteran has 
difficulty understanding complex commands. Nor does he have 
panic attacks occurring more than once a week.  There is also 
no indication that the veteran has difficulty establishing 
effective work and social relationships.  A May 2006 VA 
psychological evaluation report reflects that was married, 
had good relationships with his family, and had friends.  He 
retired in April 2006 after working many years in an Army 
depot.

There record does not contain evidence of circumstantial, 
circumlocutory, or stereotyped speech.  During an August 2005 
VA examination the veteran's "speech was within normal 
limits with regard to rate, flow and content."  
Additionally, VA outpatient treatment records from April 2006 
state that there are no problems with the veteran's speech 
and his responses were sufficiently detailed. 

The veteran's judgment has been described as "good" in VA 
outpatient treatment records from May 9, 2006 and is 
described as "average" in a November 2002 VA examination.  
The record does not indicate that the veteran's abstract 
thinking is impaired.  His thought processes have been 
described as "organized and goal-directed, and the content 
of his [thoughts were] appropriate."  See VAMC May 9, 2006.  
His affect was described as appropriate in May 2006 and 
congruent in October 2004. 

In November 2002 a psychologist noted that the veteran was 
having difficulty remembering names and faces of those he 
served with.  The psychologist noted that the veteran is able 
to recall "most of the events and the different things that 
happened" in Vietnam and attributed his memory lapses to the 
passage of time.  Several other physicians have noted that 
the veteran's short- and long term-memory are intact.  See 
the August 2005 VA examination report and a VA outpatient 
treatment report dated April 10, 2006.  

The evidence of record indicates that the veteran experiences 
disturbances of mood and motivation.  In April 2006 the 
veteran described feeling irritable and having episodes where 
he is easily angered.  During the August 2005 VA examination 
he stated that he takes medication to control these problems.  
VA outpatient treatment records from April 2006 and May 2006 
indicate that the veteran has "diminished interest and 
participation in enjoyable activities."  His motivation to 
engage in these activities is improved through medication. 

The above-cited evidence indicates that a large majority of 
the criteria necessary for a 50 percent rating are not met.  
The veteran's main problem with respect to his service-
connected PTSD is his difficulty with sleeping, nightmares 
and anxiety, which, as detailed in the law and regulations 
portion above, fits precisely into the criteria for a 30 
percent rating.  Mild memory loss, such as is described above 
and in the veteran's medical records, is also specifically 
listed as a criterion for the assignment of a 30 percent 
rating. 

The Board additionally observes that the assigned GAF scores  
appear to be predominantly reflective of mild to moderate 
symptoms.  The veteran was assigned a GAF score of 60 in 
November 2002, 68 in August 2005 and 59 in May 2006.  These 
scores are reflective of mild to moderate impairment, which 
is consistent with a 30 percent disability rating.   

In short, the evidence does not support a conclusion that  
psychiatric pathology which is consistent with the assignment 
of 50 percent disability rating exists or is approximated.   

The Board has also considered the veteran's entitlement to 70 
and 100 percent disability ratings.  However, the record 
indicates that the veteran has not met any of the criteria 
for a 70 percent rating.  There is no evidence of obsessional 
rituals which interfere with routine activities, illogical 
speech or near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively.  Nor is there evidence of impaired impulse 
control, spatial disorientation or neglect of personal 
appearance and hygiene.  

Additionally, there is no indication of total occupational 
and social impairment as would be required for the 100 
percent disability rating.  There is no evidence of gross 
impairment to thought processes and communication, persistent 
delusions or hallucinations or grossly inappropriate 
behavior.  Nor is there a persistent danger of the veteran 
hurting himself or others, a disorientation to time or place, 
memory loss for names of close relatives, own occupation or 
own name, or inability to perform activities of daily living.  
As was noted above, the veteran worked for many years at a 
federal job, and he enjoys good relationships with his family 
and friends.  There is no indication of homicidal or suicidal 
ideation.
 
The Board's inquiry is not necessarily strictly limited to  
the criteria found in the VA rating schedule.  See Mauerhan  
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth  
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of  
the type and degree of the symptoms, or their effects, that  
would justify a particular rating].  However, the Board has 
not identified any other aspects of the veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
veteran and his representative have pointed to no such  
pathology.  While it is true that alcoholism is part of the 
service-connected disability, the veteran reported only one 
DUI, in 1978; he no longer drinks and drives.  The veteran 
indicated that alcohol never impacted his job performance, 
and there is no evidence to the contrary.  

Thus, a review of the evidence clearly indicates that 
symptomatology associated with the veteran's PTSD most 
closely approximates that associated with the currently 
assigned 30 percent evaluation. 

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the medical evidence shows that 
throughout the appeal period the veteran has not evidenced 
PTSD symptomatology warranting a disability rating other than 
the currently-assigned 30 percent.  The August 2005 
examination and the outpatient treatment records indicate the 
disability has remained relatively stable at the 30 percent 
level throughout the period.  

Extraschedular rating consideration

Neither the veteran or his representative have in connection 
with this appeal indicated, nor presented evidence to support 
the premise, that his service-connected disability results in 
marked interference with employment or frequent periods of 
hospitalization so as to render impracticable the application 
of the regular schedular standards.  See 38 C.F.R. § 3.321(b) 
(2006) [extraschedular rating criteria].  The RO has not 
referred to the matter of an extraschedular rating.  
Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's potential entitlement to an extraschedular 
rating.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance].

Conclusion

In summary, for the reasons and bases expressed above, the  
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an increased rating for his 
service-connected PTSD. 

The Board wishes to make it clear that it no reason to doubt 
that the veteran's PTSD and associated problems adversely 
impact his life; however, for reasons stated above the Board 
finds that the evidence of record does not support the 
assignment of a higher rating. 


ORDER

Entitlement to an increased disability rating for the 
service-connected psychiatric disability is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


